[COMVERSE TECHNOLOGY, INC. LETTERHEAD]
Verint Systems Inc.
330 South Service Road
Melville, New York 11747
July 16, 2010
Re: Contemplated Public Offering
Ladies and Gentlemen:
Reference is made to the Registration Rights Agreement (“Agreement”), dated as
of January 31, 2002, by and between Verint Systems Inc., a Delaware corporation
(the “Company”), and Comverse Technology, Inc., a New York corporation
(“Comverse”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Agreement.
Comverse, effective July 15, 2010, made a Demand, pursuant to Section 2.1(a) of
the Agreement, that the Company prepare and file with the Commission a
Registration Statement on Form S-1 so as to permit the public offering and sale
of Registrable Securities. Comverse proposes to have up to 2,800,000 Registrable
Securities registered and to effect the disposition thereof in an underwritten
offering. The parties have agreed that Comverse will have the right to appoint
the “left” bookrunner for the offering and Verint will have the right to appoint
a “right” bookrunner. In addition, Verint will have the right to appoint up to
two co-managers, it being understood that Verint will consult with Comverse and
the “left” bookrunner in connection with the appointment of such co-managers.
Comverse reserves the right to adjust the number of Registrable Shares for
inclusion in the offering to take into account any changes in the capitalization
of the Company.
This letter also confirms our understanding and agreement with respect to the
single public offering contemplated hereby that (i) the Company has elected not
to exercise its right to delay the Demand Registration contemplated hereby
pursuant to Section 2.1(c) of the Agreement and (ii) the Company will not
exercise its piggyback registration rights with respect to the offering
contemplated hereby without the prior written consent of Comverse provided that
the offering contemplated hereby is consummated within thirty calendar days
following the declaration of the effectiveness of the registration statement.
The parties hereto agree, subject to the withdrawal right set forth in
Section 2.1(e) of the Agreement and reasonable delay resulting from adverse
market conditions or the

 

 



--------------------------------------------------------------------------------



 



inability of the Company to hold a shareholders meeting due solely to delays, if
any, resulting from the SEC review and comment process on the proxy statement,
to use commercially reasonable efforts to cause the Registration Statement
contemplated hereby to be declared effective as soon as reasonably practicable
after the filing thereof with the Securities and Exchange Commission.
This letter will become null, void and without any effect in the event that the
proposed credit agreement amendment (the “Amendment”) and proposed increase in
the Company’s revolving loan facility (the “Revolver Increase”) are not
consummated on or before August 15, 2010 on substantially the terms and in the
form presented to the Board of Directors of the Company on July 15, 2010. For
the avoidance of doubt, if the Amendment and the Revolver Increase are not
consummated on or before August 15, 2010, any election, agreement or waiver of
rights hereunder by the Company will be null and void.
Please confirm your agreement with the foregoing by signing a copy of this
letter where indicated below and returning it to us.

            Very truly yours,
      /s/ Andre Dahan       Andre Dahan      President and Chief Executive
Officer     

Acknowledged and Agreed:
VERINT SYSTEMS INC.
By:/s/ Peter Fante
      Name: Peter Fante
      Title: Chief Legal Officer

 

 